                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    JOSE ALFARO,                                                  CIVIL ACTION
        Plaintiff

    VERSUS                                                        NO. 18-6636

    DARREL VANNOY, WARDEN,                                        SECTION: “E” (4)
        Defendant

                                           ORDER


        Before the Court is Petitioner Jose Alfaro’s Petition for Writ of Habeas Corpus

complaint pursuant to 28 U.S.C. § 2254.1 On September 24, 2018, Respondent Darrel

Vannoy filed a response to the petition.2 This matter was referred to the United States

Magistrate Judge, who issued a Report and Recommendation on January 31, 2019.3 The

period for objections ended on February 14, 2019, with no objections filed. The Court,

having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge4, and the failure of any party to

file any objection to the Magistrate Judge's Report and Recommendation, hereby

approves the Report and Recommendation5 of the United States Magistrate Judge and

adopts it as its opinion in this matter.

        Accordingly;




1 R. Doc. 2.
2 R. Doc. 18.
3 R. Doc. 26.
4 R. Doc. 12.
5 Id.


                                             1
      IT IS ORDERED that Petitioner Darrel Vannoy’s application for habeas corpus

relief be and hereby is DISMISSED WITH PREJUDICE for failure to exhaust state

court review.

      New Orleans, Louisiana, this 7th day of March, 2019.

                                       ___________________________
                                              SUSIE MORGAN
                                       UNITED STATES DISTRICT JUDGE




                                       2
